Citation Nr: 1442408	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-07 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a kidney disability.  

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for right foot gout.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for a right thigh disability.  

9.  Entitlement to service connection for a respiratory disorder.  

(The issue of entitlement to an extension of the delimiting date beyond June 16, 2009 for educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill) will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The March 2010 rating decision denied service connection for a low back disability, a kidney disability, a bilateral knee disability, and right foot gout.  The September 2010 rating decision, in pertinent part, denied service connection for an acquired psychiatric disorder, bilateral hearing loss, tinnitus, a right thigh disability, and a respiratory disorder.    

The claims for service connection for a low back disability, a kidney disability, a bilateral knee disability, and right foot gout were previously improperly characterized in the September 2010 rating decision as claims to reopen service connection for a low back disability, a kidney disability, a bilateral knee disability, and right foot gout.  However, in light of the fact that the Veteran filed a timely notice of disagreement after the March 2010 rating decision denying these claims, the Board has correctly recharacterized the appeal as encompassing claims for service connection for a low back disability, a kidney disability, a bilateral knee disability, and right foot gout (as reflected on the title page).

The Board also notes that in April 2013, the Veteran filed a claim for service connection for PTSD, and the RO separated the Veteran's claim for PTSD from his pending claim for an acquired psychiatric disorder.  However, the Court of Appeals for Veterans Claims (Court) has held, in the context of claims for psychiatric disorders, that a claim for service connection encompasses all related symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Veteran's claims for service connection for an acquired psychiatric disorder and for PTSD have been recharacterized as one issue to encompass any psychiatric disorder, to include PTSD (as reflected on the title page).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue(s) of entitlement to service connection for a kidney disability, a bilateral knee disability, right foot gout, an acquired psychiatric disorder, bilateral hearing loss, tinnitus, a right thigh disability, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that a low back disability was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for a low back disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the Veteran has a current low back disability.  Indeed, a May 2013 private physician determined that the Veteran had diagnoses of lumbosacral neuritis, lumbar disc degeneration, and somatic dysfunction of the lumbar region.  Additionally, a July 2010 private physician found that the Veteran had lumbar disc deplacement.  

The Board also finds that the evidence shows that the Veteran had in-service evidence of a low back injury.  The Veteran has credibly reported that he incurred back injury during his period of service due to the stresses of physical training.  He also submitted an April 2010 lay statement from a close friend who indicated that she had known the Veteran for over 2 years and that she had been aware that the Veteran had a low back condition in 1998.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's low back disability is attributable to his period of service.  After examining the Veteran, a May 2013 private physician diagnosed the Veteran with lumbosacral neuritis, lumbar disc degeneration, and somatic dysfunction of the lumbar region, and opined that the Veteran's current chronic back disability was as likely as not caused by the physical training performed during his period of service.  She explained that it was likely due to the Veteran's age, the severity of his back condition, and the lack of significant trauma or history of no trauma to the back.      

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a low back disability have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a low back disability is granted.  


REMAND

The Board notes that a March 2010 rating decision denied service connection for a kidney disability, a bilateral knee disability, and right foot gout.  In April 2010, the Veteran expressed disagreement with the denials of service connection for these disabilities.  Additionally, a September 2010 rating decision denied service connection for an acquired psychiatric disorder, bilateral hearing loss, tinnitus, a right thigh disability, and a respiratory disorder.  In October 2010, the Veteran expressed disagreement with the denials of service connection for these disabilities.  As the Veteran has filed timely notices of disagreement with the March 2010 and September 2010 rating decisions, the Board is required to remand these issues for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the issues should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the issues of entitlement to service connection for a kidney disability, a bilateral knee disability, right foot gout, an acquired psychiatric disorder (to include PTSD), bilateral hearing loss, tinnitus, a right thigh disability, and a respiratory disorder so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


